Exhibit 10.34

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

AMENDMENT NO. 5

 

National Geographic Partners, LLC ("NGS")

1145 Seventeenth Street, NW

Washington, DC 20036

USA

Contact:

Tel:

Email:

Lindblad Expeditions, LLC ("Lindblad")

96 Morton Street

New York, NY 10014

USA

Contact:

Tel:

Email:

 

 

This is the FIFTH amendment ("Amendment 5"), dated as of July 31, 2018
("Effective Date") to that Alliance and License Agreement effective as of
December 12, 2011, as amended, between NGS and Lindblad, (collectively, the
"Agreement").

 

NGS and Lindblad desire to modify the Agreement as follows:

 

Subsection 1(y) shall be deleted in its entirety and replaced with the
following:

 

1(y) Europe: means Austria, Belarus, Belgium, Bosnia-Herzegovina, Cyprus, Czech
Republic, Denmark, Finland, France, Germany, Greece, Iceland, Ireland, Italy,
Lithuania, Luxembourg, Malta, Monaco, Netherlands, Norway, Poland, Portugal,
Romania, Russia, Spain, Sweden, Switzerland, Turkey, Ukraine, and the United
Kingdom (including Wales, Scotland and Northern Ireland).

 

2. The following Subsections 1(z) and 1(aa) shall be added to the Agreement:

 

1(z) Asia: means Hong Kong, Thailand, Singapore and China.

 

1(aa) LATAM: means Mexico, Belize, Guatemala, Honduras, El Salvador, Nicaragua,
Panama, Costa Rica, Colombia, Brazil, Venezuela, Ecuador, Peru, Chile,
Argentina, Bolivia, Uruguay, Paraguay, Guyana, Suriname, French Guiana.

 

 

3.

The first paragraph of Subsection 5(a) shall be deleted in its entirety and
replaced with the following:

 

NGS hereby grants to Lindblad a non-exclusive license to use the Licensed
Property for the advertising and promotion of Lindblad Trips (A) during the Term
in Australia, New Zealand, Canada and the United States, its territories and
possessions, (B) commencing with Lindblad Trip and NGE/Lindblad Trip departures
booked on or after December 5, 2016 through and including December 31, 2018 (the
"Europe/Asia Term"), in Europe and Asia and (C) commencing with Lindblad Trip
and NGE/Lindblad Trip departures booked on or after the Effective Date of this
Amendment 5 in LATAM through the end of the Term (the "LATAM Term"). Europe,
Asia, Australia, New Zealand, LATAM, Canada and the United States, its
territories and possessions shall be collectively referred to as the
"Territory"; provided, however, that Europe and Asia shall be removed from such
definition upon expiration of the Europe/Asia Term, if not extended in writing,
by mutual agreement of the Parties. In the event Lindblad wishes to use the
Licensed Property in advertising and promotion directed at a specific region
outside the Territory, NOS and Lindblad may mutually agree in writing in
advance. In addition, NGS hereby grants to Lindblad a non-exclusive license to
use the Licensed Property in association with the Lindblad Expeditions name,
trademarks, service marks and logos in connection with promotional and public
relations communications in the Territory relating to Lindblad Trips departing
during the Term to destinations worldwide, subject to the terms, limitations and
conditions of this Agreement. Notwithstanding the foregoing, Lindblad shall make
no use of the Licensed Property:

 

 

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

4.

The following Subsection 5(i) shall be added to the Agreement:

 

5(i) Marketing/Promotion. With respect to LATAM, in addition to the Royalty
payment, Lindblad shall contribute an amount equal [*] from Lindblad Trips and
NGE/Lindblad Trips with respect to travelers who reside in LATAM to a joint
marketing fund each calendar year ("Lindblad Contribution") that will be used by
Lindblad and NGS to support sales and marketing efforts to current and potential
travelers on Lindblad Trips and NGE/Lindblad Trips in LATAM. The Lindblad
Contribution is contingent upon NGS also contributing an amount equal [*] from
Lindblad Trips and NGE/Lindblad Trips with respect to travelers who reside in
LATAM to the marketing fund each calendar year ("NGS Contribution"); provided
however, [*] of the NGS Contribution will be in the form [*] and the [*] of the
NOS Contribution shall be in the form of [*]. As part of the Lindblad
Contribution, upon mutual execution of this Amendment 5, Lindblad shall
contribute [*] into the marketing fund towards its Lindblad Contribution for
calendar year 2018 and commit to a minimum of [*] for Lindblad Contribution for
calendar year 2019 even if that exceeds the Lindblad Contribution for calendar
year 2019.

 

 

5.

Subsection 14(a) shall be deleted in its entirety and replaced with the
following, effective with Lindblad Trip and NGE/Lindblad Trip departures on or
after the Effective Date of this Amendment 5:

 

14(a) Royalty Payments: Lindblad shall pay NGS a Royalty equal to [*] from
Lindblad Trips, excluding [*] from NGE/Lindblad Trips and [*] from a Competing
Trip during the Term; provided, however, that with respect to travelers who
reside in Europe and Asia, Lindblad shall pay NGS a Royalty equal to [*] from
Lindblad Trips and NGE/Lindblad Trips, excluding [*] from a Competing Trip,
during the Europe/Asia Term. With respect to travelers who reside in LATAM,
instead of the payments described in the foregoing sentence, during the LATAM
Term Lindblad shall pay NOS a Royalty equal to (i) [*] from Lindblad Trips and
NGE/Lindblad Trips for which no commission is paid to a third party or (ii) [*]
from Lindblad Trips and NGE/Lindblad Trips for which a commission is paid to a
third party, in both cases, excluding [*] from a Competing Trip. Under no
circumstance shall any [*] be subject to both a Royalty under this Agreement and
an "NOS Fee" specified in the Tour Operator Agreement dated December 12, 2011
(both by and between NGS and Lindblad, as amended) ("Tour Operator Agreement").
Lindblad will not be required to pay a royalty when discounts of [*] or more are
made to Lindblad's Friends & Family, NGS Staff or Travel Agent bookings.

 

 

6.

Subsection 14(b) shall be deleted in its entirety and replaced with the
following, effective with Lindblad Trip and NGE/Lindblad Trip departures on or
after the Effective Date of this Amendment 5:

 

(b) Royalty Term. Royalties shall begin with the first Lindblad Trip departing
on or after January 1, 2012, and continue through the last Lindblad Trip
departing on or before December 31, 2025; provided, however, no royalty shall be
payable with respect to any travelers residing in any jurisdiction in which
Lindblad, at the time of the booking and regardless of the departure date, no
longer had all of the rights set forth in Section 5(a) of this Agreement.

 

 

 

 

7.

Subsection 14(g) shall be deleted in its entirety and replaced with the
following, effective with Lindblad Trip and NGE/Lindblad Trip departures on the
Effective Date of this Amendment 5:

 

14(g) NGS Partner Companies. Lindblad acknowledges that NGS may engage the
services of third-parties to market and/or sell NGE/Lindblad Trips targeted at
the Territory (each, a "NGS Partner Company" and, together, the "NGS Partner
Companies"). Lindblad shall provide NOS guidelines on commission amounts that it
currently pays to its own third-party distribution partners. NOS shall notify
Lindblad as to the identity of, and proposed commissions payable by Lindblad to,
any such NGS Partner Company with which NOS intends to contract, subject to
Lindblad's approval of the proposed commission amount. In the event that
Lindblad does not approve a proposed commission amount, it will propose an
alternate commission amount consistent with the guidelines it provides. Lindblad
shall subsequently be responsible for paying such NGS Partner Company the
agreed-upon commission amount during the applicable Term, Europe/Asia Term or
LATAM Term. Notwithstanding the foregoing, during the Europe/Asia Term, NOS will
not engage any new general sales agent to market or distribute Lindblad/NGE
Trips to third-party distribution partners. For purposes of clarification, NGS
is not prohibited from working directly with third-party distribution partners
to market and/or sell NGE/Lindblad Trips.

 

 

8.

Section 15 of the Agreement shall be deleted in its entirety replaced with the
following:

 

(a)     Quarterly Reporting. Lindblad shall render to NGS reports, duly
certified by an officer of Lindblad to be true and accurate, for each Quarter
during the Term (the "Report"). The Report for each Quarter shall be delivered
to NGS no later than thirty (30) days after the last day of the Quarter. Each
Report shall include the following information in a format acceptable to NGS:
With respect to all Lindblad Trips departing during the Quarter: (i) the date
and itinerary of each Lindblad Trip; (ii) the number of Participants, including
cancelled Participants; (iii) the invoiced price for each Participant, and the
invoiced price related to any pre-or post-trip extension(s); (iv) gross revenues
from the Lindblad Trips on a per-trip basis during the Quarter as of the last
day of the Quarter, broken down by source of revenue; (v) a computation of the
Royalty payments due to NGS as specified in the Section headed Royalty Payments
within the Section TERMS OF PAYMENT, above; and (vi) an itemization of all
allowable deductions, if any; and such other information concerning the
operation of Lindblad Trips and relevant to the calculation of Royalty payments
as requested by NOS. For the avoidance of doubt, Lindblad will have no reporting
obligation under this Section 15 with respect to any jurisdiction for which no
Royalty payment is payable (including Europe or Asia following the expiration of
the Europe/Asia Term).

 

(b)     Quarterly Reporting Australia/New Zealand. At the beginning of each
calendar year, Lindblad will provide NGE with a summary chart outlining the AUS$
and or NZ$ to US$ conversion rates applicable to all Lindblad Trips marketed in
Australia and/or New Zealand. The chart will contain a list of all Lindblad
Trips and the price of each cabin category available for sale. The conversion
rates shall be set at the time each Lindblad Trip is priced for the Australian
market and/or the New Zealand market and this pricing will be provided upon
request. In the event Lindblad fails to provide the summary chart to NGE at the
beginning of the calendar year, the AUS$ and or NZ$ to US$ conversion rate will
be the conversion rate in effect on the date NGE first promoted the NGE/Lindblad
Trip.

 

(c)     Quarterly Reporting LATAM. At the beginning of each calendar year,
Lindblad will provide NGE with a summary chart outlining the local currency
dollar in each respective LATAM country to US$ conversion rates applicable to
all Lindblad Trips marketed in the respective country. The chart will contain a
list of all Lindblad Trips and the price of each cabin category available for
sale. The conversion rates shall be set at the time each Lindblad Trip is priced
for the specific LATAM market and this pricing will be provided upon request. In
the event Lindblad fails to provide the summary chart to NGE at the beginning of
the calendar year, the conversion rate to US$ will be the conversion rate in
effect on the date NGE first promoted the NGE/Lindblad Trip.

 

 

--------------------------------------------------------------------------------

 

 

(d)     [*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(e)     Quarterly Reporting Canada. At the beginning of each calendar year,
Lindblad will provide NGE with a summary chart outlining the local currency
dollar for Canada to US$ conversion rates applicable to all Lindblad Trips
marketed Canada. The chart will contain a list of all Lindblad Trips and the
price of each cabin category available for sale. The conversion rates shall be
set at the time each Lindblad Trip is priced for the Canadian market and this
pricing will be provided upon request. In the event Lindblad fails to provide
the summary chart to NGE at the beginning of the calendar year, the conversion
rate to US$ will be the conversion rate in effect on the date NGE first promoted
the NGE/Lindblad Trip.

 

(f)     Price Quoting Europe: The Parties agree that while Lindblad will be
quoting pricing in Pounds/Euros for all programs marketed in Europe, each
transaction will be converted into US dollars at that day's exchange rate.

 

(0     Price Quoting Asia: The Parties agree that while Lindblad will be quoting
pricing in local currencies for all programs marketed in Asia, each transaction
will be converted into US dollars at that day's exchange rate.

 

(g)     Price Quoting LATAM: The Parties agree that while Lindblad will be
quoting pricing in the respective local currency for all programs marketed in
LATAM, each transaction will be converted into US dollars at that day's exchange
rate.

 

(h)     Price Quoting Canada: The Parties agree that while Lindblad will be
quoting pricing in Canadian dollars for all programs marketed in Canada, each
transaction will be converted into US dollars at the day's exchange rate.

 

(i)     Books of Account; Audits. Lindblad shall keep full and accurate books of
account and business records and copies of all documents and other material
relating to this Agreement at Lindblad's principal office. Such books of
account, business records, documents and materials shall be open for audit or
inspection, once per calendar year, by NGS' authorized representatives, who
shall be at liberty to make copies thereof, during Lindblad's regular business
hours upon five (5) days' Notice and shall remain available for a period of [*]
after delivery of the last Report due to NGS hereunder. At NGS’ request,
Lindblad shall provide an authorized employee to assist in the examination of
Lindblad's records. All information revealed to NOS or its representatives and
auditors under this subsection shall be treated as confidential. If NGS should
conduct an audit for any period of time, and the [*] or computation of Royalty
payments due as shown by Lindblad's Reports for any such period of time should
be found to be understated then: (i) within ten (10) days of Notice, Lindblad
shall pay the amount of the understatement of Royalty payments due to NOS plus
interest thereon for each day the correct payment was due to NGS computed at an
annual rate of [*] calculated on the date on which payment is made to NGS; and
(ii) if the amount of such understatement shall be more than [*] of the amount
previously reported to NGS, then within ten (10) days of Notice Lindblad shall
pay to NGS the reasonable professional fees and direct out-of-pocket expenses
incurred in conducting such audit. The receipt or acceptance by NGS of any
Reports furnished pursuant to this Agreement, or the receipt or acceptance of
any Royalty payment made, or the fact that NGS has previously audited the
periods covered by such Reports, shall not preclude NOS from questioning their
accuracy at any time. If any inconsistencies or mistakes are discovered in such
statements or payments, appropriate adjustments shall be made immediately by the
parties.

 

 

 

--------------------------------------------------------------------------------

 

 

 

9.

The parties agree to work in good faith to consolidate this Agreement and the
Tour Operator Agreement in to a single restated agreement as soon as reasonably
practicable.

 

 

10.

All other terms and conditions of the Agreement shall continue in full force and
effect, including, without limitation, all representations, warranties and
indemnities.

 

 

11.

Each capitalized term used but not defined in this Amendment shall have the
meaning ascribed to it in the pertinent Agreement.

 

NATIONAL GEOGRAPHIC PARTNERS, LLC          LINDBLAD EXPEDITIONS, LLC

 

By:     /s/ Jeffrey Schneider                         By:     /s/ Sven Olof
Lindblad

Name:          Jeffrey Schneider                    Name:     Sven Olof
Lindblad     

Date:          7/30/18                              Date:     7/30/18               